DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-10 and 13-15 are objected to because of the following informalities: Claims 2-10 and 13-15 recites “A coupling device as set forth in claim” and should recite “The coupling as set forth in claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a major projection and major depression located between said second container end and said slot” and “a minor projection and a minor depression located between said container wall sidewall and said closure sidewall”, this is unclear. What is the difference between major and minor? At what point does a minor projection/depression become a major projection/depression?
Claims 5 and 6 recite “a second minor projection and a second minor depression”, again this is unclear, what makes the projection/depression minor?
Claim 11 recites “a major projection…with a major depression” and “a minor projection and a minor depression”, this is unclear for the same reasons stated in the rejection of claim 1.
Claim 12 recites “a major projection and a major depression” and “a minor projection and a minor depression”, this is unclear for the same reasons stated in the rejection of claim 1.
Claim 15 also is unclear due to the use of the same language regarding depressions and projections.
Claims not specifically mentioned in this rejection are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letica US 2006/0261067 A1, herein after referred to as Letica.
Regarding claim 12 Letica discloses coupling device, comprising; 
a container (11 container, Figs. 1-2) having a container sidewall (16 container sidewall, Figs. 1-2) extending between a first container end and a second container end; 
a container undercut (18 container undercut, Fig. 1) defined in an outer surface of said container sidewall defining said second container end forming a reduced cross-section (Fig.1); 
a closure (12 snap-ring and 14 lid, Figs. 1-2) having a closure sidewall (28 inner wall, Fig. 1) extending between a first closure end and a second closure end (closure sidewall extends from near 30 to 24 in Fig. 1); 
a closure outer sidewall (26 outer wall) located radially outward from said closure sidewall defining a slot between said closure sidewall and said closure outer sidewall (Fig. 1); said second container end (top of side wall 16) being received within said slot of said closure (Fig. 1); 
a major projection (40 inwardly projecting portion located on closure between 18 and 20 in Fig. 1) and a major depression (located between 18 and 20 on the top portion of sidewall 16) located between said second container end and said slot of said closure cooperating for securing said closure to said container (paragraph [0017] lines 7-11); and 
a minor projection (22 stacking surface, Fig. 1) and a minor depression (42 inwardly directed jog, located above 44 on the closure portion) located between said container sidewall and said closure sidewall for cooperating for additionally securing said closure to said container (paragraph [0018], lines 4-6).
Regarding claim 13 Letica discloses the coupling device as set forth in claim 12 and further discloses wherein said closure outer sidewall is resilient for enabling said resilient engagement between said major projection and said major depression (paragraph [0021], lines 1-8).
Regarding claim 14 Letica discloses the coupling device as set forth in claim 12 and further discloses wherein said container and said closure are formed from a deformable polymeric material (paragraph [0005] lines 1-4 and paragraph [0014]).
Regarding claim 15 Letica discloses the coupling device as set forth in claim 12 and further discloses wherein said major projection (40) extending from said closure outer sidewall for engaging with said major depression (on sidewall 16 between 18 and 20, Fig. 1) defined within said second container end for securing said closure to said container; and said minor projection (22) and said minor depression (42) located between said container sidewall and said closure sidewall for cooperating for additionally securing said closure to said container (paragraph [0017] lines 7-11 and paragraph [0018], lines 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735